Title: From Thomas Jefferson to Stephen Cathalan, Jr., 21 July 1787
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Paris July 21. 1787.

I received your favor of May 9. just as I was stepping into the barge on my departure from Cette: which prevented my answering it from that place. On my arrival here, I thought I would avail myself of the opportunity of paying your balance to make a little acquaintance with Sr. John Lambert. One or two unsuccessful attempts to find him at home, with the intermediate procrastinations well known to men of business, prevented my seeing him till yesterday, and has led me on to this moment, thro’ a perpetual remorse of conscience for not writing to you, and on the constant belief that it would be tomorrow and tomorrow. At length I have seen him, paid him the 85₶-4–6 which you have been so kind as to advance for me, and am actually at my writing-table returning you thanks for this kindness, and to yourself and the family for the thousand others I received at their hands at Marseilles. My journey, after leaving you, wanted nothing but the company of Madame Cathalan and yourself, to render it perfectly agreeable. I felt the want of it peculiarly on the canal de Languedoc, where, with society, the mode of travelling would have been charming. I was much indebted to M. Minaudier the son, for a good equipment from Agda and unceasing attentions to that place; for which I was indebted to your recommendations as well as to his goodness.
I am honoured with your father’s letter of June 30. and as he does not read. English, and I cannot write French, I must beg leave to answer him through you. I thank him for his hints on the subject of tobacco. I am now pressing for arrangements as to that article to take place on the expiration of Mr. Morris’s contract and the order of Bernis. What form this business will take, or what will be the nature of the arrangements, or whether there will be any, I am as yet unable to say. I will take care to inform you the moment there is a decision.

The public business with which Mr. Barclay has been charged, rendering it necessary for him to repair to Congress, and the interest of his creditors, his family and himself requiring his return to America, he is departed for that place. I knew nothing of Mr. Barclay’s affairs in this country. He has good possessions in America, which he assured me were much more than sufficient to satisfy all the demands against him. He went determined to convert these immediately into money, and to collect the debts due to him there, that he might be enabled to pay his debts. My opinion of his integrity is such as to leave no doubt in my mind that he will do every thing in his power to render justice to his creditors, and I know so well his attachment to M. Cathalan as to be satisfied if he makes any difference among his creditors, he will be among the most favored. Mr. Barclay is an honest and honorable man, and is more goaded towards the paiment of his debts by his own feelings than by all the processes of law which could be set on foot against him.
No arrangements having ever been made as yet for cases like that of the Carpenter of the American ship Sally, I am unable to answer on that subject. I am in hopes his money will last till he recovers his senses, or till we can receive instructions what to do in that and similar cases.
M. Cathalan wishes a copy of my Notes on Virginia. If you will be so good as to advise me by what channel they will go safely, I will do myself the honor of sending a copy either of the original or of the translation. With respect to the translation it is so changed, both in form and substance, as to present only what I ought to have written, in the opinion of a better judge, and not what I have written.
Present me affectionately to Mrs. Cathalan, the mother and daughter; tell the latter I feed on the hopes of seeing her one day at Paris. My friendly respects wait also on your father, and on yourself assurances of the esteem and consideration with which I have the honour to be Dear Sir your most obedient & most humble servt.,

Th: Jefferson

